Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 7/7/2022, wherein claims 1, 3, 4, 8, 9 and 16-19 were amended; claims 13-15 and 20 were canceled; and claims 21-24 were added. Claims 1-12, 16-19 and 21-24 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7-9, 11, 12, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (US 2011/0192744).
Regarding claims 1 and 16, Parker discloses a system (See Figs. 1-6) capable of containing and transporting a medical device, the system comprising: a container (10 in Fig. 1) including a bottom face (bottom wall) and surrounding side faces (at 15) as a closed first end (bottom end) and an open second end (top end at 16) to form an inner portion capable of receiving and retaining a medical device; a liner (28 in Fig. 4) removably attachable to the container (as described in [0081]), the liner extendable over a portion of the side faces to line the inner portion of the container (as described in [0081]); and a first cover (23 - shown in Fig. 2) removably attachable to the container (as shown in Fig. 1), the first cover extendable over the liner and the container capable of encapsulating a medical device placed on the liner within the container, the first cover is attachable to the container via a pull-tab (pull-tab 21 – shown in Fig. 3) that is removably attachable to one of the side faces (pull-tab 21’ is attached to the container through the cover material and is removable by breaking off along 27).
Regarding claim 4, Parker discloses a second cover (at 34) removably attachable to the first cover and extendable over at least a portion of the side faces and across the open second end of the container to enclose the inner portion.
Regarding claim 5, Parker discloses the first and second covers are coupled to the liner along an edge of the liner.
Regarding claim 7, Parker discloses the first cover is capable of being positioned over the second cover so that when the first cover is in a closed position with respect to the container the second cover is covered by the first cover.
Regarding claims 8 and 18, Parker discloses a second cover (at 34) removably attachable to the side face of the container and across the open second end of the container to enclose the inner portion; wherein the first cover is capable of being exchanged with the second cover for visual verification of a condition of the medical device.
Regarding claims 9 and 19, Parker discloses the first cover comprises a first cover portion (at 23) and a plurality of extensions (portions 25/26) that are extendable beyond edges of the cover portion so that when the first cover is placed over the second open end of the container, the extension portions extend over the side faces of the container; and the second cover (at 34) comprises a second cover portion and a plurality of extensions (edge portions) that are extendable beyond edges of the cover portion so that when the second cover is placed over the second open end of the container, the extension portions extend over the side faces of the container.
Regarding claim 11, the first cover portion of Parker is capable of being dispensed from a rolled tube containing a plurality of said first cover portions, and the second cover portion is capable of being dispensed from a rolled tube containing a plurality of said second cover portions.
Regarding claim 12, Parker discloses the liner is formed from a flexible plastic material that closely conforms to surfaces forming the inner portion of the container. Furthermore, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2011/0192744) as applied to claims 1 and 8, in view of Colayco (US 9,156,590). Parker discloses the liner has pull tabs (graspable ears 36 are considered tabs due to their shape as shown in Fig. 5 and are pulled to remove the liner from the container as described in [0087]), but does not disclose the adhesive coupling. However, Colayco teaches a system (See Fig. 10) comprising a container (112) with a removable liner (114) attached thereto, wherein the folded-over portion of the liner is adhesively attached to the side faces of the container by adhesive elements (117), for the purpose of temporarily securing the liner to the container (column 3, lines 54-60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the folded-over portion of the liner/first cover/second cover of Parker with adhesive as taught by Colayco in order to securely attach the liner/first cover/second cover to the container until removal is desired. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2011/0192744) as applied to claim 4 above in view of Smith et al. (US 2013/0009606). As described above, Parker discloses the claimed invention except for the perforation. However, Smith teaches a system (See Figs. 3 and 5) comprising a cover (at 120), wherein the cover comprises a perforation (at 139) for the purpose of allowing an pull-tab create an opening in the cover for removal of contents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cover of Parker with a perforation as taught by Smith in order to allow for convenient access to the contents.

Claims 3, 17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2011/0192744) as applied to claims 1 and 16, in view of Watson et al. (US 2009/0321305). As described above, Parker discloses the claimed invention except for the pull-tab (21’) being an adhesive pull-tab. However, Watson teaches it is well known in the art for a cover (300) pull-tab (302) to have an adhesive (releasable adhesive) thereon for the purpose of securing the pull-tab to the container (10) prior to removal of the pull-tab. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pull-tab of Parker with adhesive as taught by Watson in order to ensure that the pull-tab remains in place attached to the container until removal is desired. 
Regarding claims 21 and 23, Parker discloses the pull-tab is made from a plastic material (see [0088] which describes lid element 23 as being formed from a clear plastic material), but does not expressly disclose the material is elastic. However, Official Notice is taken, that it is old and conventional to form a package lid from an elastic material. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have formed the first cover (lid 23) of Parker from an elastic material in order to allow for at least slight stretching of the material for easier assembly.

Allowable Subject Matter
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
In view of Applicant's amendment, a new interpretation of the Parker reference has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735